Citation Nr: 1232946	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to January 1973. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas. 

The Veteran originally filed a claim of entitlement to service connection for PTSD; however, he has been diagnosed with other psychiatric diagnoses in addition to PTSD, including major depressive disorder and generalized anxiety disorder versus panic disorder.  Thus, in July 2010 the Board re-characterized the issue as entitlement to an acquired psychiatric disorder, including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  

In March 2009 and July 2010, the Board remanded the case for additional development.  The Board finds that the development requested for the issue of entitlement to service connection for PTSD has been completed and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board finds that further development is warranted for the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD; thus, the issues have been separated out as reflected on the tile page. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board Videoconference hearing in January 2009.  A transcript of this proceeding has been associated with the claims file. 

A review of the Virtual VA paperless claims processing system reveals VA treatment records through February 3, 2012.  These records have been reviewed by RO as noted in the February 21, 2012 Supplemental Statement of the Case (SSOC). 

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  There is no competent diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondence in July 2004 and July 2010.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran in March 2006 and July 2010 letters.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran was afforded a VA examination in January 2012.   The Board finds that this VA examination is sufficient since it was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim herein decided.  

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

A diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis. Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

III. Analysis

As noted above, the Veteran originally filed a claim for entitlement to service connection for PTSD but after a review of the Veteran's claims file revealed other psychiatric diagnoses, such as depression, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the issue on appeal to entitlement to service connection for an acquired psychiatric disorder to include PTSD.  However, as noted above the Board has now separated the claims.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  

In connection with this claim, the Veteran has been asked to provide specific details regarding the stressful events he experienced in Vietnam.  First, the Veteran reported that he had helped transport bodies of dead US soldiers, Vietnamese soldiers, and civilians between June 1971 and June 1972.  Second, the Veteran contended that in December 1971, his ship, the USS Navasota, collided with another ship during a re-fueling maneuver.  As a result, the Veteran was thrown about, almost thrown overboard, and was hit by connecting cables.  He reported that since that time, he had nightmares about the incident.

The Veteran's claims file includes treatment notes for psychiatric disabilities, mainly depression (discussed separately herein below).  There are some notations of  PTSD in the Veteran's claims file, including a January 2008 diagnosis of PTSD and a major depressive disorder.  However, in February 2009 the Veteran was administered a PTSD screening test and it was negative with the Veteran scoring a zero.  In Axis I diagnoses in October 2004, November 2008, March 2009, December 2009, and May 2010 it was noted that PTSD was to be ruled out.  The Board notes that in the April 2009 active problem list, depressive disorder was listed but PTSD was not.  

The Board remanded this case in July 2010 in order for the Veteran to be afforded a VA examination and for there to be a determination as to whether the Veteran had an actual diagnosis of PTSD.  At the January 2012 VA examination the VA examiner diagnosed the Veteran with an Axis I diagnosis of depression and stated that the Veteran did not have a diagnosis of PTSD.  He stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV.  He further stated that the onetime traumatic incident in 1971 of the ship rocking back and forth and the Veteran feeling scared back certainly did not seem to be causing true PTSD; he further noted that the Veteran denied any mental problems on his separation examination from the military.  He further stated that on the subjective interview that the Veteran had a tendency to say yes to many PTSD symptoms but his social impairment was more from depression.  

In this instance, the Board finds that the preponderance of the evidence is against a probative PTSD diagnosis that conforms to 38 C.F.R. § 4.125(a), which contemplates that a diagnosis of a mental disorder meet the criteria of DSM-IV.  The Board observes that if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.  However, after a careful review of the medical evidence of record, including the January 2012 VA examination results, a PTSD diagnosis is not demonstrated by the probative evidence of record.

Although there are sporadic notations of a PTSD diagnosis in the claims file, these equivocal diagnoses are far outweighed by the many other items of evidence showing that the Veteran's correct diagnosis is something other than PTSD, specifically depression.   Moreover, none of the PTSD diagnoses were corroborated by their own records and a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

The Board notes that both the February 2009 PTSD screening test and the January 2012 VA examiner did not rely on a recitation of the Veteran's self-reported history, but rather conducted a detailed and thorough examination of the Veteran.  Thus, with the exception of the January 2012 VA examination report and the February 2009 VA PTSD screening  test, none of these diagnoses, including the January 2008 diagnosis, were accompanied by discussions for the basis of the diagnoses or the stressor that led to these diagnoses.

In addition, the Board notes that the Court has also expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Because the January 2012 VA examiner's opinion was based on a complete review of the record, including the prior diagnoses of PTSD and supported by a rationale, the Board finds the January 2012 VA medical opinion to be of greater probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri, 4 Vet. App. at 470-71.  Moreover, as indicated above, the January 2012 VA examination report essentially reconciled and substantiated the diagnoses of the Veteran's mental condition, and in doing so, it establishes a sound medical basis for ruling out a PTSD diagnosis in accordance with DSM-IV.

Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD.  See, e.g., Cohen v. Brown, 10 Vet. App. at 153 (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that a preponderance of the evidence is against a PTSD diagnosis).

It is acknowledged that in some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here. Without competent evidence of a current diagnosis of PTSD, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, after a careful review of the claims file the Board finds that the preponderance of the evidence is against the Veteran's claim since he does not have a current competent diagnosis of PTSD. As the preponderance of the evidence is against the claim of service connection for PTSD, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is denied


ORDER

Service connection for PTSD is denied. 


REMAND

After a careful review of the claims file the Board finds that further development is warranted for the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  As above, this case was previously remanded by the Board in July 2010.  Specifically, the Board directed the RO to:

Schedule the Veteran for a Compensation and Pension psychiatric examination to determine the nature, extent, onset and etiology of any psychiatric disorder found to be present. 

All indicated studies should be performed, and all findings reported in detail. The examiner should opine as to whether it is at least as likely as not that any psychiatric disorder found to be present is related to or had its onset during the Veteran's military service.  Specifically, the examiner should determine: 

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disability, other than PTSD, that is attributable to his military service?  If so, please fully describe the manifestations of this disability is service.  The examiner is directed to the Veteran's service treatment records including the January 1973 separation examination which included a normal "psychiatric" evaluation and post-service treatment records showing psychiatric problems beginning in January 2004.

As discussed above, the Veteran was afforded a VA examination in January 2012 and was found not to have a diagnosis of PTSD but was diagnosed with depression.   The VA examiner stated that the Veteran had been under treatment for depression since 2004 when he lost his job.  The examiner opined that it was hard to say whether the ship incident in the Navy in 1971 led to the Veteran's depression versus recent life stressors but the Veteran did give a history of social impairment since his military days.  The VA examiner then stated that "[t]herefore I am giving him benefit of doubt that current depression/anxiety may possibly have had its origin in Navy service."

Unfortunately, the January 2012 VA examiner failed to provide the requested opinion.  The July 2010 Board remand specifically requested that the examiner opine whether it is "at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disability, other than PTSD, that is attributable to his military service."  However, the January 2012 VA examiner did not provide such an opinion and only indicated that the Veteran's current depression/anxiety "may possibly" have had its origin in Navy service.  

Given the foregoing, the Board finds that compliance with the July 2010 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

The Board finds that another remand is warranted in order to obtain an opinion if the Veteran's current diagnosis of depression is at least likely as not related to the Veteran's military service.  The Board notes that the Veteran does have a history of treatment and hospitalizations for depression, as well as post-service stressors of unemployment as discussed in the Veteran's wife's November 2007 statement.  

Prior to any VA examination the RO should obtain any pertinent medical treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from February 2012 to the present and associate these records with the claims file.  

2.  Thereafter, the Veteran should be scheduled for a VA examination by a physician to ascertain the nature and likely etiology of the Veteran's acquired psychiatric disability.  The entire claims file and a copy of this remand and the July 2010 remand must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether the Veteran's depression is due to his military service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

After a careful review of the claims file and examination of the Veteran the VA examiner should provide a medical opinion as to whether it is at least as likely as not (greater than 50 percent probability) due to his military service versus post-service stressors (such as unemployment). 

The examiner is also requested to provide a rationale for any opinion expressed and is advised that if a conclusion cannot be reached without resort to speculation, he or she should so indicate in the examination report and provide the reason that an opinion would require speculation.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue remaining on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  




                                                                   (CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


